Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 1 of 17




                    Exhibit 6
Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 2 of 17




           SEC Registered Investment Advisor
                (Application Pending)


                -CONFIDENTIAL-
               For Internal Use Only
           Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 3 of 17



                            Who We Are



A specialty RIA, led by seasoned professionals, managing
$125 million of our clients’ assets with a combination of
open architecture investment platforms and proprietary
actively traded strategies. With open architecture, you will
be able to custody your funds anywhere you want.




                              -Confidential: For Internal Use Only-          2
          Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 4 of 17



                          What We Do

Bristol Advisors, LLC specializes in implementing
proprietary trading vehicles. We are positioned to utilize
the experience of thousands of traders and many years of
successful family office trading strategies in order to
design best in class trading vehicles.
Additionally, we provide open architecture core
investment models.




                             -Confidential: For Internal Use Only-          3
          Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 5 of 17



                Broad Reach Capital


Broad Reach Capital is a unique investment vehicle,
designed for accredited investors and qualified
institutional buyers. This trading strategy is intended to
account for approximately 10% to 25% of a model
portfolio allocation.




                             -Confidential: For Internal Use Only-          4
                Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 6 of 17



          Broad Reach Capital Strategist


                                BRENDA SMITH


 Certified Public Accountant and Certified Internal Auditor
 100% owner of FINRA registered Broker Dealer certified by WBENC; The Firm has
  been examined by FINRA and these results are available upon request.
 Serial Entrepreneur- Administration and Accounting firm, Healthcare Companies,
  Securities Firm, Investment Advisory Services, and multiple Investment and Hedge
  Funds
 Series 7, 24, 27, 53, 63, 79, and 99 licenses
 Received a Bachelor of Science degree in Accounting from Louisiana State
  University


                                   -Confidential: For Internal Use Only-          5
                Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 7 of 17



    Distinctly Different Trading Strategies


 Dividend Trade- short calls/ long stock hedged positions

 Volatility Skew Trade- short downside puts

 VIX Options spreads engaging in volatility and statistical
  arbitrage

 Intra-day actively traded equities and options

*2015 performance exceeded 114% while HFRIVOL index returned 4.46%


                                   -Confidential: For Internal Use Only-          6
               Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 8 of 17



                           Dividend Trade

This specific trade involves the purchase and sale of call options for
dividend paying stocks going ex-dividend the next day. Long calls are
exercised and the Options Clearing Corporation assigns certain calls
that are allocated to the Prime Broker. These assignments are
apportioned among the customers at the Prime Broker. After the
assignments are apportioned, the account will be long stock and short
calls in exactly the same amount. Dividends are paid on the long
shares.

Competitive Advantage:
 Direct access to floor brokers on PHLX
 Material barrier to entry for the trade
 Sophisticated data base of historical trends


                                  -Confidential: For Internal Use Only-          7
               Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 9 of 17



                    Volatility Skew Trade

This trade involves the sale of short downside puts in equity and ETF
products. When volatility spikes, opportunities arise to sell puts at or near the
end of the volatility skew. The volatility skew relates to the fact that the world
is basically long stock. Investors sell upside calls and buy downside puts in
these situations. In times of fear, pricing for puts moves extremely fast
creating opportunity. This strategy also utilizes a hedge at times, depending
upon the circumstances.

Competitive Advantage:
 Direct access to trading expertise in times of market volatility
 Risk management expertise to limit potential losses, if any
 Sophisticated knowledge of historical trends taking advantage of option
  pricing



                                  -Confidential: For Internal Use Only-          8
               Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 10 of 17



                        VIX Option Spread

This trading strategy engages in volatility statistical arbitrage. The portfolio is
constructed to maximize the highest positive expectation of profits at a
predetermined risk tolerance. This strategy has an efficient tax treatment as well.
VIX contract is a Section 1256 contract resulting in 60% long term capital gain
and 40% short term capital gain treatment.

Competitive Advantage:
 Automated and proprietary distribution tables utilized to predetermine
  expected volatility direction
 Hedged positions with highly or negatively correlated product
 Access to liquidity providers during volatile periods offer price advantage




                                   -Confidential: For Internal Use Only-          9
             Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 11 of 17



          Intraday Equities and Options

These trading strategies involve the active trading of equity and option
positions throughout the day. These trades include opportunistic price
anomalies, arbitrage advantages, as well as numbers of other tactics.


Competitive Edge:
 Exclusive access to select among favored strategies from thousands of
  strategies run by family offices
 Risk monitoring on a real time basis
 Efficient execution and clearing costs for large volumes of equity and
  option trading- CV Brokerage Inc is an affiliated entity




                                 -Confidential: For Internal Use Only-          10
            Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 12 of 17




                     Risk Management

 Real time monitoring by team of personnel located throughout US
  and Canada

 Automated risk monitoring including share limits, loss limits, and
  notional value limitations

 Expertise in monitoring thousands of independent traders and
  utilizing systems to prevent trading issues

 Utilizing leverage in the most efficient manner




                                -Confidential: For Internal Use Only-          11
              Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 13 of 17




             Broad Reach Subscription
Requirements:
 Offering designed for accredited investors and qualified institutional buyers
 Minimum investment of $1,000,000
 Private Placement Memorandum, Limited Partnership Agreement, and
  Subscription Documentation available upon request


Liquidity:
Broad Reach Capital maintains a 90 day lock up for new dollars; with liquidity
available after 30 days notice on the first of each month.


Fees:
Broad Reach Capital investment vehicle is subject to a 50% incentive
allocation fee after the investor has received 8% annualized rate of return.


                                  -Confidential: For Internal Use Only-          12
                 Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 14 of 17



                   Broad Reach Reporting
 Secure online access to your account
 Monthly capital and performance reporting
 GIPS compliant data available
 Independent third party administrator- Nottingham Investment Vehicle
  Solutions (Located in Rocky Mount, North Carolina)
 Independent third party accounting firm- Sanville & Co
      Ranked in Top 19 Auditors of Hedge Funds                                                          Month To Date   Year To Date
      Ranked in Top 9 Mutual Fund Audit CPA Firms
      Located in Abington, Pennslyvania                                     Beginning Capital Balance


                                                                             Plus Contributions


                                                                             Less Withdrawals


                                                                             Gains (Losses)


                                                                             Ending Capital Balance


                                                                             Performance Estimate


                                     -Confidential: For Internal Use Only-                                                   13
              Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 15 of 17



                  The Bristol Advantage


 Successful proprietary active trading strategies


 Uniquely positioned to take advantage of efficient execution and clearing
  services


 Anchored by two family offices


 Material barriers to entry for specific trading opportunities




                                  -Confidential: For Internal Use Only-          14
 Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 16 of 17




Performance VS. Benchmark




                     -Confidential: For Internal Use Only-          15
Case 2:19-cv-04088-BMS Document 1-6 Filed 09/06/19 Page 17 of 17




                                        200 Conshohocken State Road, Suite 211
                                        Conshohocken, PA 19428
                                        Phone: 610.671.2346
                                        info@bristoladv.com
